I seriously question that portion of the opinion of the majority which holds that a debt authorized by a vote of the people, and therefore falling within the three and one-half per cent classification, can be refunded by the city council without the sanction of the electorate and still retain its classification as a debt authorized by the voters.
It is true that the authorities generally hold that the refunding of an existing indebtedness does not create a new or additional debt. 6 McQuillin on Municipal Corporations, (2nd ed.) § 2385. But that presupposes that the refunding is done by the same power or authority which originally contracted the debt.
The only decided case which our limited search has revealed which seems to cover the particular point we are now discussing is Veatch v. Moscow, 18 Idaho 313, *Page 373 109 P. 722, and that case, it may be frankly admitted, seems fairly to support the views of the majority. I cannot, however, accept its logic nor concur in its disapproval of the decision of the supreme court of the United States in Doon Township v.Cummins, 142 U.S. 366, 12 S. Ct. 220. While, in the case last referred to, the supreme court of the United States has gone far beyond the position which we here take, and notwithstanding some of our state courts have disapproved, I still believe that it announces a sound ruling. For further discussion throwing light upon the question, see Powell v. Madison, 107 Ind. 106,8 N.E. 31, and Los Angeles v. Teed, 112 Cal. 319, 44 P. 580.
In none of these cases, however, save the Idaho case, were the facts comparable with the facts here involved, and in none was an attempt made by a city council or other political body to deal with a debt authorized by a vote of the people which it could not have legally incurred in the first instance.
Upon the broad principle of pure logic, how can it be held that a city council, having no power to contract the original debt, may, nevertheless, refund and extend the life of that debt for twenty years and obligate the municipality to pay interest thereon throughout the extended period? When the council so attempts, it must necessarily bring the debt with which it deals within that limit where it has the power to act; and the extended obligation, because of the limited power of the council, must thereafter fall within the classification over which the power of the council extends.
The voters, in the first instance, authorized a bond issue of four hundred thousand dollars, bearing interest at the rate of five per cent per annum. They had a right to assume that the municipal authorities *Page 374 
would provide means to pay both interest and principal, according to the terms which were embodied in the proposition adopted by their votes. In the twenty-five years intervening, the taxpayers paid five hundred thousand dollars in interest, but the principal remained wholly undischarged. The taxpayers now face the necessity of paying another four hundred thousand dollars in annual interest during the extended period, and still another four hundred thousand dollars to retire the principal of the debt; or, as the only alternative, they will be faced by another similar refunding operation by the city council in which they will have no voice. Under the ruling of the majority, such refunding may continue indefinitely and without end at the discretion of the city council, so that the voters, once having authorized a bond issue, may be kept perpetually under the yoke of paying interest thereon.
Our brief search has revealed no authority, except as herein mentioned, touching upon the particular question as it now arises under the peculiar terms of our constitution; and, in the absence of conclusive authority to the contrary, we should adopt and reaffirm the principle laid down in Tabb v. Funk, 170 Wash. 545,17 P.2d 18, where we clearly held that this particular debt so refunded was not any longer a debt authorized by a vote of the electorate, and that it therefore fell within the one and one-half per cent classification.
In my opinion, that holding was sound, because the city council, having no power to incur the debt originally, had no semblance of right at the later date to usurp the power lodged in the electorate and continue in force an obligation which the voters had incurred under strict limitations. The practical effect of the holding otherwise is to multiply many times a debt authorized by the voters and that without their consent. *Page 375 
Because it seems to me self-evident that one without power to create a liability has no power to extend and continue such a liability in force with its added interest obligations, I cannot yield my assent to the views expressed by the majority.
BLAKE, J., concurs with TOLMAN, J.